          Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 1 of 9
                              LINITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF MASSACHUSETTS


JOSEPH M,                                                    Civil ActionNo.

         Plaintiff

V.


BECKER COLLEGE"

         Defendant


                                          COMPLAINT
                                          #




                                        rNrRoprlprI9N
1.   Joseph M. ('Toseph") is a young man who has been diagnosed with Asperger's Syndrome.

     Joseph enrolled in Becker College as a freshman for the2017-2018 schoolyear.

2.    For reasons which result from his Asperger Syndrome diagnosis, Joseph has    difficulty under-

     standing social cues and humor, and has difficulty verbally expressing his emotions.

a
J.   In October 2017 Joseph was sunmarily expelled from Becker College. Prjor to his expulsion,

     Becker College had not provided Joseph with any warnings, consequences or short-term sus-

     pensions about any alleged improper conduct by Joseph. Joseph's behavior which led to the

     expulsion was a response to provocation and teasing by other Becker students which was never

     addressed by the Becker administration. Becker College was on notice of Joseph's disability

     which impacted his emotional responses to the teasing. This action is brought to challenge this

     improper expulsion.

4. Joseph M. brings this action pursuant to the Americans with Disabilities Act and Section 504

     of the Rehabilitation. Plaintiff seeks the expungement of the record of his expulsion, a refund
          Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 2 of 9
     of his tuition and related expenses, declaratory relief and reasonable attorney's fees.

                                rI. JuBrsplgrror{ Afi.p VENTIE
5.   This action arises under the American with Disabilities Act (*ADA"), 42 U.S.C. sec.       121   0l   ,

     et seq. and Section 504 of the Rehabilitation Act, 29 U.S.C. sr,c.794, et seq. Venue is proper

     in the Central District of Massachusetts because the Defendant is a school organized under

     Massachusetts law and is located in Worcester, Massaehusetts.

                                           III.   PARTIES

6. Joseph Moon is a 20-year-ol former student at Becker       College. He currently resides with his

     parents in Nyack, New   York. Plaintiffseeks    leave to not disclose his last rurme to protect his

     privacy.

7. Becker College    "(Becker") is a private college located in Worcester, Massachusetts. As such,

     Becker is subject to the non-discrimination and reasonable accommodations requirements               of

     the ADA and the Massachusetts Public Accommodation Law. Upon information and belief,

     Becker receives federal fi.mds, thereby making it subject to the non-discriminaticn and rea-

     sonable accommodations requirements of Section 504 of the Rehabilitation Act.

                                  rv.   STATEMENT Or FACTS

8. During his senior year of high school,    Joseph applied to eight difflerent colleges. Joseph was

     accepted at each of the colleges to which he applied, artd he was provided with subskntial

     financial aid (4-year scholarship) for most of the colleges to which he applied.

9.   Joseph chose to attend Becker, in part because of Becker's of classes perfaining to video game

     design and development.

10. Prior to the beginning of the 2017 Fall       semester, Joseph participated   in Becker's Summer

     Bridge Program for incoming freshmen. Joseph also attended Beckor's Asademic Cortsulting

     and Engagement Supports Program. The combined cost of the programs was $2,800, which




                                                    2
              Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 3 of 9
         was paid for by Joseph's parcnts.

11   .   On July 1 0, 201 7 Joseph met with Micky Roberts, Director of Student Support Services and

         504/Disability Coordinator. Following this meeting, a Section 504 Plan was developed for

         Joseph which included accommodations for tests.

12. In accordance with his Asperger Syndrome diagnosis,            Joseph has   difficulfy understanding

         social cues and humor, and has difficulty verbally expressing his emotions.

13.       Joseph resided in a Becker dormitory at the start of the 2017 Fall semester and became friends

         with his roommate.

14. Shortly after the beginning of the Fall        semester, Joseph became the object    of teasing   and

         bullying by other students in the dormitory.

15.       On September 10, 2At7, Joseph sent his father a text message complaining that several stu-

         dents in his dormitory were repeatedly asking him to participate in a strip show for another

         sfudent's birthday, and even offered him a large sum of money to participate. The repeated

         teasing and requests about the strip show made Joseph very uncomfortable and annoyed, par-

         ticularly when the students said the occasion would be a "carpe diem" sort of opportunity, a

         comment that caused him great distress.

16. Joseph's father was very concerned about the information in Joseph's text messages. Joseph's

         father attempted to speak with Mickey Roberts, leaving messages on several occasions without

         receiving a return phone call from Ms. Roberts. Due to his ftustration in not being able to

         speak   with either Ms. Roberts or Joseph's academic coach, Kelsey Briggs. Joseph's father

         drove from the family home in Nyack, New Yorh to Becker on September 21,2017 . Joseph's

         father intended to participate in Joseph's regularly scheduled meeting with Ms. Briggs at 4

         p.m. that same day. Shortly after 4 p.m., Joseph received a text from Ms. Briggs stating that

         she had to cancel the meeting.

17. Joseph spoke about his discomfort        with Ms. Becker. Based on information and belief, neither
          Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 4 of 9
   Ms. Roberts nor Ms. Briggs spoke with the students about whom Joseph had voiced complains.

   Additionally, Joseph was told to speak to his resident advisor should any similar incidents

   occllr, yet whenever Joseph attempted to speak 1o his resident advisor in times of such need,

   his advisor was always absent.

18. Another incident occurred   in which a male student in the dormitory asked Joseph    to   join his

   Facebook group, which Joseph declined to do, due to being occupied with completing a diffi-

   cult assignment. A few minutes later, one of the students from the strip show incident told

   Joseph that that several students had posted a photo     of Joseph's PlayStation 4 on the same

   Facebook page, stating that the PlayStation 4 was for sale. Joseph confronted the students and

   while doing so, became very upset and referred to the student who told him about the

   PlayStation 4 with a racial epithet. Joseph later apologized to the student for what he had said.

19. On October 4,2017 at approximately 10:00 p.m.,        Joseph became involved    in an argument

   with the student to whom he had referred to with a racial epithet over accusations of being a

   racist. Other students became involved in the argument, accusing Joseph of being a racist. One

   male student told Joseph that Joseph needed to leave the area or he would get hurt. Several

   minutes later Joseph went up to his room. Joseph's roommate was not in the room and, due to

   a   power outage, Joseph was not able to charge his phone to contact his family. Without some-

   one to talk with about his confusion and without an outlet for his anger and stress, and hearing

   the students who accused him of being a racist laughing nearby, Joseph left his room and began

   yelling and demanding to speak with the student who accused him of being a racist and the

   student who threatened to hurt   him. Other   students physically blocked Joseph from approach-

   ing the students with whom he wanted to speak. The Resident Advisor arrived to see what the

   commotion was about. Unable to contain his confusion and anger, Joseph said that he was,

   'oalmost   angy enough to take a can of gasoline and pour it on a door" in an attempt to get the

   students to let him pass. Eventually, Joseph returned to his   room. He heard the student who
              Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 5 of 9
         called him a racist mocking Joseph and saying he was        6vy.ln    response, Joseph said she was

         lucky that he wasnot inflicting any physical harm towards her. She told him to go kill himself.

         Eventually he laid down on his bed and fell asleep.

20. Shortly after Joseph fell asleep; Becker College campus police woke him up and asked him

         questions about the incident. The campus police called an ambulance. When the ambulance

         arrived, the police escorted Joseph to the ambulance and assisted in getting him onto a stretcher

         inside the ambulance. The ambulance transported Joseph to a psychiatric unit at the University

         of Massachusetts Medical Center in Worcester. Joseph was interviewed and examined by                 a

         psychiatrist. He was admitted to the psychiatric unit at approximately 2:00 a.m. on October

         5th and stayed at the hospital until his father picked him up on October 6,2017 at approxi-

         mately 1:00 a.m. The hospital Discharge Instructions stated as follows:

            Upon evaluqtion, you denied any thoughts of harm to self or to others. You hqve been
            medically and psychiatically cleared at UMASS. Symptoms appedr to be triggered
            by conflicts wlth peers and stressors at school. Pt. is a low risk to harm self or others.
            We are discharging pt. to follow-up with his primary care physician/psychiatrist for
            qny concerns or medication changes if desired. It is also recommended that pt. follow
            up with outpatient provider list for a refercal for outpatient therapy and psychiatry
            while attending school here in Massachusetts. Per cowersation with Beckpr College
            Schoal Psychologist, pt. is on an interim suspension pending a meeting witk school
            Dean. Pt. will be discharged to hisfather's care.


2I   .   On October   5   , 2Al7 while Joseph was   still in the hospital, Joseph's father received a telephone

         call from Kelsey Briggs at Becker, informing him that Joseph was suspended from Becker

         until further notice.

22. An October l0,zAn             Joseph received a letter via electronic mail from Joseph Lomastro,       Di-

         rector of Residence Life and Student Conduct at Becker. The letter stated that there were

         reasons to believe Joseph was involved in the violation of tluee policies of the Student Hand-

         book: Verbal Abuse, Violent or Endangering Behavior and Personal Conduct. The letter in-

         formed Joseph that his Student Conduct Hearing had been scheduled for Wednesday, October
                  Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 6 of 9
      11 at 2:00 P.m'
                                                                 on     october   11   with Mr' Lomasffo'
                                     the student conduct Hearing
23.   Joseph and his father attended
                                                                                      present only as an
                           informed  by Mr'  Lomastro   that he' Joseph's father' was
      Joseph's father was
                                                                                                Hearing
                                and as such, mightbe   askedto leave if he triedto intemrptthe
      observer atthe Hearing,
                                                                                                    syn-
                                             the well-known   and accepted symptoms of Asperger
      to advocate for Joseph.   considering
                                                                                      reasonable aecom-
                        an  advocate atthe  Hearing  would have been a prudent and
       drome, allowing

       modation for JosePh'
                                             one hour. Joseph attempted
                                                                        to     fur$ explain his account
      24. TlteHearing ended in approximatery
                                                                                 receive a long-term
                       4,2017  incident  and why he did not feel that he should
       of the october
                                                                          Due to Joseph's disability'
                  or  expulsion. Joseph'   explanation was rushed along'
       suspension
                                                                        of time he was provided' Jo-
               unable to provide a furl explanation in the short amount
       he was

        sephandhisfatherbelievedthatthedecisiontoexpelJosephhadalreadybeenmadeandthe

        StudentConductHearingwasmerelyaformalsbaseduponhowtheHearingwasconducted

        bY   Mr.Lomasfto'
                                          a letter via electronic mail
                                                                       from Mr. romastroo informing
                                 received
  25. on october rz,z{r.Joseph
                                                                                     Abuse' violent
                                                  for each of the a'egations: verbal
      him that he had been found..Responsible,,

         orEndangeringBehaviorandPersonalConduct.Theletterstated:
                                                                                   permanent
                                    Beeker  coltege' Dismissal is the complete and
            You ure Dismissed from
                             all            *;ti"But*, goUiS'; thts inctudes Becket Callege
            sever of any and     crnneetion                                   and prafessional
                                                                           g'od'ot"
              octivities, services,   facitities,';;;;;;; oia unauiiii'ti'
              sehools'
                                                                                   appeal to the vice-
                                included a notioe that Joseph could {ire a written
      26. Mr. Lomastroos letter

          President of Student Affairs'

       2T.JosephfiledawrittenappealassetforthinMr.Lomastro'slefier.
                                              a retter via electronic ma*
                                                                          from the vice-President of
                                     received
       2g. onNovember z,z'rTJoseph
                                                                            that his appeal had been denied'
                              Fraocis Milterick. The letter informed Joseph
             student Affairs,
          Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 7 of 9
    Below are excerpts from the letter.l

      Afier deliberation, I have determlnedto uphold the decision and the sanction issued by
       Mr. Lomastro. My determination is based on information in the record that supports
       the finding of responsibility and that dismissal is an appropriate sanctionfor the con-
       duct in which you engaged. Further, I have found thut Mn Lomastro's decision and
       the sanction applied are both consistent with College policies, and that both were
       based solely on youl conduct and nat on any dlsabilig. Indeed the Becker College
       Student Handbook clearly states zero tolerance for the conduct for which you were
      found responsible.

      In addition, Mr. Lomastro provided you with ample time to state your case. Further-
      more, during the conduct meeting Mr. Lomastro did not state that your disability was
      relevant to how you were going to be disciplined" Rather, Mt Lomastro stated that
      a disabilig does not excuse unacceptable behaviar.

      Joseph, s decisian to dismiss a student is never tqkan lightly. It is unfortunate yow
      opportunity to be at Becker was cut short as the result of a conduct issue. However,
      please lmow that your character has never been in question, rather it's the deciston
      you made which led to your expulsion.
      (emphasis added).

29. On or about January 12,2018,             Joseph, through his attomey, filed a Complaint with ths

    Civil Rights Division of the U.S. Department of Justice (*CRD"), alleging that the            ac-

    tions of Becker College violated the nondiscrimination and reasonable accommodations

    provisions of the ADA and Section 504 of the Rehabilitation Act.

30. On August 6, 2018 counsel for Joseph received a letter from the CRA,          a   portion ofwhich

    is excerpted below.

        This is in response to the camplaint youfiledwith this ffice alleging a possible vio-
        lation of the Americans with Disabilities Act (ADA). After carefully reviewing the
        information that you provided, we have decided not to takB any further action on your
        complaint. Unfortunately, because the Section receives thousands of ADA com-
        plaints eaeh year, we do not have the resources to resolve all of them.

         It is important to note that the Justice Department  has rnade no determination re-
         garding the merits of your complatnt or whether it could be redressed under the ADA




I The entire letter is attached to this Complaint as Exhibit 1.


                                                             7
            Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 8 of 9
          or an1ther statute.

                         Count I    - Violation   of the ADA, 42 U.S.C. sec. 12189

31. Plaintiff Repeats and incorporates by reference the allegations contained in Paragraphs

    1   through 30 of the Complaint as if set forth fully herein.

32. Becker College was on notice that Joseph M. is an individual with       a disability   within

   the meaning of the ADA, 42 U.S.C. sec. 12111. Joseph M. is a qualified individual

   within the meaning of the ADA in that he meets all of the eligibility criteria for being a

   student at Becker College.

33. Becker College has discriminated against Joseph M. on the basis of his disabilify by

   expelling him from school without making reasonable accommodations to his disabil-

   ity.

34. By expelling Joseph M., Becker College violated sec. 12I82 of the ADA by denying

   him the opportunity to participate in the benefits of Becker College.

  COUNT       II * Violation of Section     504 of the Rehabilitation Act,29 U.S.C. sec. 794

35. Plaintiffrepeats and incorporates by reference the allegations contained in Paragraphs

    1   through 34 of the Complaint as if set forth fully herein.

36. As a recipient of federal fiurds, Becker College is subject to the non-discrimination

   mandate     cf Section   504   ofthe Rehabilitation Act.

3V. By expelling Joseph M., Becker College has discriminated against him on the basis of

   his disability by failing to provide him with reasonable accommodations. Such dis-

   crimination is in violation of the protections of Section 504 of the Rehabilitation Act,
           Case 4:18-cv-40167-TSH Document 1 Filed 10/11/18 Page 9 of 9
     20 U.S.C. sec.794.

                                   PRAYER FOR RELIEF

WHERAFORE, Joseph M. respectfully request that this Court grant the following relief:

A.   Enter a finding that by expelling Joseph M. from Becker College, Becker College dis-

     criminated against Joseph M. on the basis of his disability;

B.   Order Becker College to reimburse Joseph M. for all tuition and related expenses;

C. Make an award of     reasonable attomeyos fees to Joseph M.

D,   Grant such other relief as the Court may deem necessa.ry and just.

                             DEMANN FOR JURY BY TRIAL

Pursuant to Rule 38 of the Federal Rules of   Civil Procedure, Plaintiff demands trial by jury

on all issues so triable.




                                               Joseph M.
                                               By his attorney,


Dated: October 11,    2018                     /s/ Matthew Enggl
                                               Matthew Engel
                                               BBO #547465
                                               Law Office of Matthew Engel
                                               P.O. Box 1035
                                               Easthampton, MA A1027
                                               Phone: 413-527-3157
                                               Fax: 413-527-3157
                                               mengelatf@gmail.com
